UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2012 AFFYMETRIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-28218 77-0319159 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 3420 Central Expressway Santa Clara, California 95051 (Address of principal executive offices) (Zip Code) (408) 731-5000 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders (the “Meeting”) of Affymetrix, Inc. (“Affymetrix”) was held on May 11, 2012. 58,762,989 shares of Affymetrix common stock were present at the Meeting, representing 83.4% of a total of 70,452,511 shares of common stock outstanding and eligible to vote at such time. 1. With respect to the election of the eight nominees as Directors of Affymetrix: For Against Abstain Stephen P.A. Fodor, Ph.D. Frank Witney Nelson C. Chan John D. Diekman, Ph.D. Gary S. Guthart, Ph.D. Jami Dover Nachtsheim Robert H. Trice, Ph.D. Robert P. Wayman Consequently, all nominees were elected to the Board of Directors by the stockholders of Affymetrix. 1. With respect to the ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm of Affymetrix for the fiscal year ending December 31, 2011: For Against Abstain 2. With respect to the approval of the 2011 Employee Stock Purchase Plan: For Against Abstain 3. With respect to the advisory vote to approve executive compensation: For Against Abstain Item 8.01 Other Events Board of Directors Leadership On May 11, 2012, the independent Directors of Affymetrix elected Robert P. Wayman as the Company’s lead director. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AFFYMETRIX, INC. By: /s/ JOHN F. RUNKEL, JR. Name: John F. Runkel, Jr. Title: Executive Vice President, General Counsel and Secretary Dated: May 14, 2012
